On June 12, 1923, Agnes Salloum, 18 years of age, was adjudged a feeble-minded person and committed to the Michigan Home and Training School at Lapeer, by the probate court for Wayne county, Michigan. Thereafter, on petition of her mother, proceedings were regularly taken under Act No. 285, Pub. Acts 1923, and on May 29, 1926, an order was entered by the Wayne probate court providing for her sterilization by the operation of salpingectomy. *Page 479 
From this order her guardian ad litem, Fred M. Butzel, appealed to the circuit court claiming that the act under which the proceedings were had is unconstitutional. On the hearing, the order of the probate court was affirmed. It is here sought by writ of error to review the judgment of the circuit court.
The record presents only constitutional objections to the act. The same questions were before this court and were disposed of adversely to the defendant's claim inSmith v. Wayne Probate Judge, 231 Mich. 409.
The judgment is affirmed.
SHARPE, STEERE, and CLARK, JJ., concurred with McDONALD, J.